coh, & ip - , a
AO 245B (Rev. 02/08/2019} Judgment in a Criminat Petty Case (Modified) Page [ of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Samuel Garcia-Leyva ; Case Number: 3:19-mj-24535

 

 

 

Roseline HOwanlerake gy
Defendant's Atlorney e 3 hoe ee Bett

§ ae The ANDe

nnn

  
    

REGISTRATION NO. 91895298

 

 

 

 

 

 

DEC @6 2019
THE DEFENDANT:
X] pleaded guilty to count(s) 1 of Complaint CLERK US DISINIG! COURT
1 RDS irs “
C] was found guilty to count(s) aye Tre DEPUTY

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) l
[ The defendant has been found not guilty on count(s)
LJ] Count(s) | dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term oft

Arve SERVED O days

a Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
. the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address unti! all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 6, 2019
Date of Imposition of Sentence

Received Ae ae | Uy, Host |

DUSM " HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | | 3:19-mj-24535 oy

 

 
